UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6664



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANCIS NWANKWO, a/k/a Chucka,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-91-308-HAR, CA-97-1301-HNM)


Submitted:   January 29, 1999          Decided:     February 17, 1999


Before WILKINS and LUTTIG, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Francis Nwankwo, Appellant Pro Se. Brent Jefferson Gurney, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Nwankwo seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    See United States v. Nwankwo,

Nos. CR-91-308-HAR; CA-97-1301-HNM (D. Md. Apr. 16, 1998).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
        The district court determined that a portion of the
prosecutor’s closing argument was improper but not prejudicial.
See United States v. Nwankwo, 2 F. Supp.2d 765, 769 (D. Md. 1998).
Because we find the argument was not prejudicial, we find it
unnecessary to consider whether it was improper.


                                 2